DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Response to Amendments 

Entry of Amendments

Claim(s) 1, 7-8, 13-15 and 17 have been amended.
Claim(s) 18-20 have been canceled.

Rejections under 35 USC 102 and 103

Applicant's amendments/arguments with respect to Claim(s) 1-17 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection(s).

For further details see the rejections/objections for Claim(s) 1-17 herein.

Claim Objections

Claim(s) 1-17 are objected to because of the following informalities:  
Claim(s) 1 and 15 recite a term “the layer structures” to refer to a phrase “a plurality of electrically conductive layer structures and/or electrically insulating layer structures”. The Examiner suggests amending the phrase to recite “layer structures comprising plurality of electrically conductive layer structures and/or electrically insulating layer structures” to restore antecedent clarity.
Claim(s) 7-8 recite term(s) “at least one or more dielectric layer”, “the same dielectric layers”. The Examiner suggests amending the term(s) to recite “at least one or more dielectric layers”, “the same at least one dielectric layer” to restore antecedent clarity.
Claim(s) 2-6, 9-14 and 16-17 not specifically addressed share the same informalities as linked claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 7372261).
Regarding claim 1, CHOI discloses in figure 3 a component carrier with an integrated magnetic field sensor (col. 1 lines 11-12 :- a printed circuit board integrated with a two-axis fluxgate sensor and a method for manufacturing the same), wherein the component carrier comprising comprises: 
a plurality of electrically conductive layer structures and/or electrically insulating layer structures (3-4th floor resin 30 layers; figure 3); 

    PNG
    media_image1.png
    646
    518
    media_image1.png
    Greyscale

an excitation coil and sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th floor layer 30) arranged on the layer structures (30); 
a first magnetic structure (5th floor magnetic material 10) above the excitation coil and the sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th  floor layer 30); 
a second magnetic structure (2nd floor magnetic material 20) below the excitation coil and the sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th  floor layer 30).

Regarding claim 15, CHOI discloses in figure 3 a method of manufacturing a component carrier with an integrated magnetic field sensor (col. 1 lines 11-12 :- a printed circuit board integrated with a two-axis fluxgate sensor and a method for manufacturing the same), the method comprising: 
(col. 5 lines 37-50 :- two-axis fluxgate sensor is constructed of two single-axis fluxgate sensors that are stacked on each other in a perpendicular relation. Upper and lower patterns 40,50 of the excitation coil 3 and the pick-up coil 4 are formed on an epoxy resin 30) a plurality of electrically conductive layer structures and/or electrically insulating layer structures (3-4th floor resin 30 layers; figure 3); 
forming an excitation coil and sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th floor layer 30) on the layer structures (30); 
forming a first magnetic structure (5th floor magnetic material 10) to be above the excitation coil and sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th  floor layer 30); and 
forming a second magnetic structure (2nd floor magnetic material 20) to be below the excitation coil and sensor coils (excitation coil 3 and pick-up coils 4 on 3-4th  floor layer 30).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 2006/001422; hereinafter KANG) in view of Czipott et al. (US 20040169509).
Regarding claim 1, KANG teaches in figure(s) 3-5 a component carrier with an integrated magnetic field sensor (para. 59 - printed circuit board with the weak magnetic field sensor; figures 5a…5e,3), wherein the component carrier comprising comprises: 
a plurality of electrically conductive layer structures and/or electrically insulating layer structures (insulating layers 111,120,120’; figure 5e); 

    PNG
    media_image2.png
    824
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    330
    536
    media_image3.png
    Greyscale

an excitation coil (para. 42 – first/second excitation circuits 20/30; figures 3,5e) and sensor coils (para. 42 – first/second detection circuits 40/40’/50; figures 3,5e) arranged on the layer structures (para. 43 - the first to third layers are designed so as to sense an x-axial weak-magnetic field, the fourth to sixth layers are designed so as to sense a weak-magnetic field in a direction perpendicular to the x-axial direction (i.e. y-axial direction), and an x-axial weak magnetic field sensor and an y-axial weak magnetic field sensor are laminated and combined with each other.); 
a first magnetic structure (para. 69 – soft magnetic laminates 300 above; figure 5e); 
a second magnetic structure (para. 69 – soft magnetic laminates 300’ below; figure 5e).
KANG does not teach explicitly A first magnetic structure above the excitation coil and the sensor coils; a second magnetic structure below the excitation coil and the sensor coils;
However, Czipott teaches in figure(s) 7-9 A first magnetic structure (permanent magnet 32A; figure 7) above the excitation coil and the sensor coils (excitation and sensor coils of magnetic sensor 34); a second magnetic structure (permanent magnet 32B) below the excitation coil and the sensor coils (excitation and sensor coils of magnetic sensor 34);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KANG by having A first magnetic structure above the excitation coil and the sensor coils; a second magnetic structure below the excitation coil and the sensor coils as taught by Czipott in order to provide improved sensitivity of magnetic sensor structure as evidenced by "magnetic field between them is less divergent than with a single permanent magnet … less need for criticality about positioning the permanent magnet with respect to the sensor … good sensitivity at frequencies all the way" (paras. 45,21).

Regarding claim 2, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein the excitation coil (20/30) and the sensor coils (40/50) are arranged at least partially coplanar on the layer structures.

Regarding claim 3, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein the first magnetic structure and the second magnetic structure are made of a soft magnetic material having a high maximum DC magnetic permeability (para. 52 -  soft magnetic cores 10 of the weak magnetic field), the material comprising at least one of: a crystalline metal alloy, a polycrystalline metal alloy, an (para. 53 - magnetic core 11 is selected from the group consisting of an amorphous metal, a permalloy, and a supermalloy).

Regarding claim 4, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein the first magnetic structure and the second magnetic structure are composed of different materials and are configured as one of a foil and a sheet (para. 67 – soft magnetic laminates 300, 300’).

Regarding claim 6, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein the excitation coil, the first magnetic structure and the second magnetic structure are configured such that the excitation coil generates an alternating magnetic field that saturates a magnetization in the first magnetic structure, while not saturating the magnetization in the second magnetic structure (Figs. 2c and 2d shows magnetic flux saturation in first and second magnetic cores occur alternately).

Regarding claim 7, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein the plurality of electrically conductive layer structures and/or electrically insulating layer structures comprise electrically insulating layers, wherein at least one of the excitation coil and the sensor coils comprises conductive windings (para. 21 – coil wound around magnetic core  resulting in formation of a metal film; coil windings in figure 3) formed on at least one or more, dielectric layer of the insulating layers.

Regarding claim 8, KANG teaches in figure(s) 3-5 the component carrier according to claim 7, wherein the at least one dielectric layer on which the windings of the excitation coil and the windings of the sensor coils are formed are the same dielectric layers (para. 32-33 :- dielectric layers, on which the windings of the excitation coil and the windings of the sensor coils are formed are the same dielectric layers; figure 3).

Regarding claim 9, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein an area of a lateral extension of the first magnetic structure and an area of a lateral extension of the second magnetic structure is equal as or smaller than a sum of areas of lateral extensions of the excitation coil and the sensor coils (magnetic structure 300, 300' lateral extension between 10% and 60% of sum of areas of lateral extensions of the excitation coil and the sensor coils; figure 5d).

Regarding claim 10, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein a lateral shape of the first magnetic structure and the (300, 300'; figure 5).

Regarding claim 12, KANG teaches in figure(s) 3-5 the component carrier according to claim 1, wherein an amount of an extension of the first magnetic structure and the second magnetic structure along the straight line is between a distance of the lateral mid points of the two sensor coils and a distance between ends of the two sensor coils along the straight line (as in figures 3,5).

Regarding claim 15, KANG teaches in figure(s) 3-5 a method of manufacturing a component carrier with an integrated magnetic field sensor (para. 59 - printed circuit board with the weak magnetic field sensor; figures 5a..5e,3), the method comprising: 
connecting a plurality of electrically conductive layer structures (copper foil 112,112’; figures 5a…5e) and/or electrically insulating layer structures (insulating layer 111); 
forming an excitation coil (para. 42 – first/second excitation circuits 20/30; figure 3) and sensor coils (para. 42 – first/second detection circuits 40/50; figure 3) on the layer structures; 
(para. 69 – soft magnetic laminates 300; figure 5e); and 
forming a second magnetic structure (para. 69 – soft magnetic laminates 300’; figure 5e).
KANG does not teach explicitly A first magnetic structure to be above the excitation coil and the sensor coils; a second magnetic structure to be below the excitation coil and the sensor coils;
However, Czipott teaches in figure(s) 7-9 A first magnetic structure (permanent magnet 32A; figure 7) to be above the excitation coil and the sensor coils (excitation and sensor coils of magnetic sensor 34); a second magnetic structure (permanent magnet 32B) to be below the excitation coil and the sensor coils (excitation and sensor coils of magnetic sensor 34);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of KANG by having A first magnetic structure above the excitation coil and the sensor coils; a second magnetic structure below the excitation coil and the sensor coils as taught by Czipott in order to provide improved sensitivity of magnetic sensor structure as evidenced by "magnetic field between them is less divergent than with a single permanent magnet … less need for criticality about positioning the permanent magnet with respect to the sensor … good sensitivity at frequencies all the way" (paras. 45,21).

Regarding claim 16, KANG teaches in figure(s) 3-5 the component carrier according to claim 3, wherein the metal alloy (para. 53 – permalloy which is a Ni-Fe magnetic alloy) comprises at least one of Co, Ni, Si, Fe, Mo, mu-metal a type of MetGlas, a type of Virovac.

Regarding claim 17, KANG teaches in figure(s) 3-5 the component carrier according to claim 8, wherein the plurality of electrically conductive layer structures and/or electrically insulating layer structures comprise electrically dielectric layers, wherein some of the dielectric layers have formed thereon windings of the excitation coil and windings of the sensor coils, while others of the dielectric layers have formed thereon no windings of the excitation coil but windings of the sensor coils (figure 3).

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of JUNG et al. (KR 101607025).
Regarding claim(s) 5, Choi teaches in figure(s) 3 the component carrier of claim 1, 
CHOI does not teach explicitly wherein at least one of the following is satisfied: wherein the material of the first magnetic structure is characterized by a steeper hysteresis curve than the material of the second magnetic structure, 

wherein a magnetic reversal loss is smaller for the material of the first magnetic structure than for the material of the second magnetic structure, 
wherein the material of the second magnetic structure requires a higher external field strength to reach magnetic saturation than the first magnetic structure.
However, JUNG teaches in figure(s) 6-7 wherein a magnetizing field at which a permeability is maximal is smaller for the material of the first magnetic structure than for the material of the second magnetic structure (para. 44 - the sensing unit core part and the bridge core unit can also take the sensing portion and the core portion of the core portion material bridges are different from each other to have a structure may be formed of the same material, the sensing portion of the core portion magnetic permeability higher than the permeability of the core portion of the bridge; different materials of core material for excitation and sensing coil; figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHOI by having wherein a magnetizing field at which a permeability is maximal is smaller for the material of the first magnetic structure than for the material of the second magnetic structure as taught by JUNG in order to provide "the sensing unit core part may be formed of a material having a magnetic permeability equal to or greater than the magnetic permeability of the bridge core part so as to fully utilize the flow of the magnetic field formed in the sensing unit core part" (para. 13).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of ELY et al. (US 20140117980).
Regarding claim 11, Choi teaches in figure(s) 3 the component carrier according to claim 1, 
CHOI does not teach explicitly wherein at least one of the excitation coil and the sensor coils has windings formed as at least one spiraled square squares and a rectangle, two of the sensor coils being arranged adjacent to the excitation coil such that lateral mid points of the two sensor coils are connectable by a straight line running through a lateral mid-point of the excitation coil, the straight line running through corners of windings of the excitation coil or running through and perpendicular to side edges of windings of the excitation coil.
However, ELY teaches in figure(s) 1-6 wherein at least one of the excitation coil and the sensor coils has windings formed as at least one spiraled square squares and a rectangle, two of the sensor coils being arranged adjacent to the excitation coil such that lateral mid points of the two sensor coils are connectable by a straight line running through a lateral mid-point of the excitation coil, the straight line running through corners of windings of the excitation coil or running through and perpendicular to side edges of windings of the excitation coil (copper tracks on a printed circuit board (PCB) that form part of sensor and excitation coils as spiral squares with aligned centers; figures 6,3).
target extends along the measurement path and is inclined relative to the measurement path so that substantially all of the target overlaps with loops of the first coil and so that when a first end of the target is adjacent a first loop of the first coil, a second end of the target is adjacent a second loop of the first coil that has an opposite winding direction to that of the first loop" (abstract).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Wang et al. (US 8742518).
Regarding claim 14, Choi teaches in figure(s) 3 the component carrier according to claim 1, 
CHOI does not teach explicitly operable in a first and a second operation mode, wherein during the first operation mode saturation of magnetization occurs in the first magnetic material but not in the second magnetic material, resulting in improved energy efficiency, wherein during the second operation mode saturation of magnetization 
However, Wang teaches in figure(s) 1-20 operable in a first and a second operation mode, wherein during the first operation mode saturation of magnetization occurs in the first magnetic material but not in the second magnetic material, resulting in improved energy efficiency, wherein during the second operation mode saturation of magnetization occurs in both the first magnetic material and the second magnetic material, resulting in increased sensitivity (mode step 730,740; figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CHOI by having operable in a first and a second operation mode, wherein during the first operation mode saturation of magnetization occurs in the first magnetic material but not in the second magnetic material, resulting in improved energy efficiency, wherein during the second operation mode saturation of magnetization occurs in both the first magnetic material and the second magnetic material, resulting in increased sensitivity as taught by Wang in order to provide "magnetic exchange coupling between the first and second magnetic elements is configured to achieve a switching current distribution less than about 200% and a long term thermal stability criterion of greater than about 60 kBT" (abstract).

Allowable Subject Matter

Claim(s) 13 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/           Primary Examiner, Art Unit 2868